Investor Contacts: Carol K. Nelson, CEO Debra L. Johnson, CFO Cascade Bank www.cascadebank.com NEWS RELEASE Cascade Financial Announces Third Quarter Results Nonperforming Assets Decline; Strong Year Over Year Core Deposit Growth Everett, WA – October 26, 2010 – Cascade Financial Corporation (NASDAQ: CASB), the parent company of Cascade Bank, today reported financial results for the third quarter ended September 30, 2010, which included improvements in overall credit quality metrics and further reductions of nonperforming assets in the quarter. Cascade’s net operating loss totaled $6.0 million for the third quarter ended September 30, 2010, compared to a net loss of $24.2 million in the prior quarter.Provision for loan losses for the quarter was $8.0 million, a 31.8% decrease on a sequential quarter basis.Including accruals for preferred stock dividends and accretion of issuance discount on preferred stock issued to the U.S. Treasury, Cascade reported a net loss attributable to common stockholders of $6.6 million, or $0.54 per diluted common share, for the third quarter of 2010, compared to a net loss of $24.8 million, or $2.02 per diluted common share, in the prior quarter and net income of $1.0 million, or $0.09 per diluted common share, for the third quarter a year ago.Dividend accruals on preferred stock issued to the U.S. Treasury under the Capital Purchase Program for the third quarter of 2010 totaled $508,000, and the accretion of the issuance discount on preferred stock for the quarter was $112,000. On October 21st, Cascade announced that it had successfully completed a series of balance sheet restructuring transactions which will immediately put Cascade in an improved financial position including increased capital ratios and increased net interest margin. The transactions included the restructuring of Cascade’s securities portfolio, prepayment and/or modification of Cascade’s Federal Home Loan Bank (FHLB) advances, and the purchase of interest rate caps designed to protect both the net interest margin and shareholders’ equity from potential future rising interest rates. “Our team has remained focused on reducing nonperforming assets, strengthening our performing loan portfolio, growing our depositor base and increasing on-balance sheet liquidity.Our operating results improved compared to the previous quarter; however, we continue to be hampered by the elevated provision for loan losses and charge-offs,” stated Carol K. Nelson, President and CEO.“We made improvements in credit quality metrics for the second consecutive quarter with a 6.3% reduction in nonperforming assets and a decline in the real estate construction portfolio of 54.2% in the past year.Additionally, stronger deposit growth and a reduction in the real estate construction loan portfolio over the past few quarters led to increased on-balance sheet liquidity which provided us the opportunity to pursue these balance sheet restructuring transactions.We were able to monetize gains in our securities portfolio to offset the cost of prepaying the FHLB borrowings.The end result will shrink the balance sheet, improve our capital ratios, reduce interest expense and improve our net interest margin.These restructuring transactions, which commenced late in the third quarter and were completed early in the fourth quarter, are part of Cascade’s overall business plan to strengthen its financial condition going forward.” Significant items for the third quarter of 2010 include: · Provision for loan losses of $8.0 million; a 31.8% decrease on a sequential quarter basis; · Net charge-offs of $7.6 million; a 34.9% decrease on a sequential quarter basis; · Nonperforming assets to total assets declined to 6.36% from 6.57% on a sequential quarter basis; · Total allowance for loan losses increased to 2.51% of total loans, up from 2.36% three months earlier and 2.02% a year ago; · Loan portfolio mix improved with a 16.8% reduction in real estate construction loans compared to three months earlier, and a 54.2% reduction from a year ago.Land acquisition and development/land loans are a component of this portfolio and declined $5.6 million, down 7.6% from three months earlier, and down 58.4% from one year ago; · Personal checking accounts increased 29.8% from one year ago, and declined 15.2% on a sequential quarter basis due to cross-sell efforts into savings and money market accounts and CDs; (more) Cascade Financial – 3Q10 Results October 26, 2010 Page 2 · A reduction in average interest rates paid on interest checking and CDs combined to reduce the cost of deposits by 8 basis points compared to the preceding quarter; · Risk based capital ratio at 10.7%. For the first nine months of the year, net losses were $62.3 million and losses allocated to common shareholders were $64.1 million.Losses per diluted common share were $5.24, compared to a loss of $26.4 million, or $2.18 per diluted common share in the first nine months of 2009.The loan loss provision for the first nine months of 2010 was $51.0 million versus $36.2 million in the first nine months of 2009. Asset Quality “Credit quality metrics improved for the second consecutive quarter,” said Rob Disotell, EVP and Chief Credit Officer.“Most areas showed signs of improvement including nonperforming loans, real estate owned (REO) and loan charge-offs.”Nonperforming loans declined during the quarter to $68.4 million, or 6.47% of total loans at September 30, 2010, compared to $69.8 million or 6.30% of total loans three months earlier.REO decreased $5.5 million during the quarter to $35.0 million at September 30, 2010, compared to $40.5 million three months earlier.Nonperforming assets were 6.36% of total assets at September 30, 2010, compared to 6.57% at the end of the preceding quarter, and 8.05% a year ago. The third quarter provision for loan losses was $8.0 million, with net charge-offs of $7.6 million.The provision for loan losses was $11.7 million for the preceding quarter and $4.0 million for the third quarter a year ago.The total allowance for loan losses, which includes a $59,000 allowance for off-balance sheet loan commitments, now stands at $26.5 million, or 2.51% of total loans at quarter end, compared to $26.1 million, or 2.36% of total loans at June 30, 2010, and $24.8 million, or 2.02% of total loans a year ago. The following table shows nonperforming loans versus total loans in each category: Balance at Nonperforming NPL as a % LOAN PORTFOLIO ($ in 000's) 09/30/2010 Loans (NPL) of Loans Business $ $ % R/E construction Spec construction % Land acquisition & development/land % Multifamily/custom construction - 0 % Commercial R/E construction - 0 % Total R/E construction % Commercial R/E % Multifamily - 0 % Home equity/consumer % Residential % Total $ $ % Nonperforming loans, totaling $68.4 million at September 30, 2010, continue to be centered in real estate construction, which were $29.4 million and commercial real estate, which were $30.3 million. “We continue to move quickly to convert nonperforming loans to REO, enabling us to actively market and liquidate these properties,” said Disotell.“During the third quarter of 2010, a total of $16.7 million in loans were placed on nonaccrual status, $1.3 million were converted to REO status, $9.3 million were paid off or paid down during the quarter and $7.5 million were charged-off in connection with updated evaluations during the period.” Additions of $16.7 million to nonperforming loans were centered in: · $5.4 million in business loans; · $2.5 million in spec construction loans including $2.4 million in advances on existing spec construction loans to fund the completion of single-family homes as a part of work-out strategies; · $6.5 million in one commercial real estate loan. There were $9.3 million in paydowns on nonaccruing loans during the quarter.These loans were centered in: · $5.0 million in spec construction loans through the sale of completed homes; · $3.7 million in land acquisition & development/land through the sale of completed homes and payments. (more) Cascade Financial – 3Q10 Results October 26, 2010 Page 3 The following table shows the migration of nonperforming loans through the portfolio in each category (9/30/10 compared to 6/30/10). Additions Paydowns Charge-offs Balance at during during during Transfers Balance at NONPERFORMING LOANS ($ in 000's) 09/30/2010 quarter quarter quarter (1) to REO 06/30/2010 Business $ $ $ ) $ ) $ ) $ R/E construction Spec construction ) ) - Land acquisition & development/land ) ) - Commercial R/E construction - Total R/E construction ) ) - Commercial R/E - ) - Home equity/consumer ) ) - Residential - (1
